Response to Arguments
Applicant's arguments filed 6-7-2022 have been fully considered but they are not persuasive.   Applicant argues that the 112 new matter rejection is traversed one the grounds that in the originally filed disclosures, the first embodiment (figs. 4A-C, 6, 7A-B, 8B and 9B) discloses an STI 452 extending into the substrate and a second embodiment (figs. 10A-D, 11A-B, and 12A-B) discloses a deep trench isolation penetrating the substrate contacting the first interconnect layer.  
Applicant further argues that [0129] of the specification, which refers to fig. 10A-10D of the alleged the second embodiment), discloses the STI 452 can be formed in the substrate by way of its reference back to fig. 4A-C and therefore discloses both an STI extending into the substrate and a deep trench isolation penetrating the substrate contacting the first interconnect layer in a single embodiment.  
Applicant appears to mix and match different embodiments in order to render an embodiment that is not disclosed in the original disclosure.  The major flaw in applicant’s reasoning is that Figs. 10A-D and Figs. 11A-B, 12A-B are to a single second embodiment.  They are not.  The embodiment of figs. 10A-D (to which applicant points back to reference back figs. 4A-C in [0129]) shows the substrate 430 extending into and separating layers 454-3, 454-2, 460-3, 460-2D with no deep trench isolation disclosed.   Figs. 11A-B, 12A-B discloses a deep trench isolation 1296 and a dielectric capping layer 792 that are not present in Figs. 10A-D.  Nothing in the specification indicates the Fig. 11A-B, 12A-B are of the same embodiment as Figs. 10A-D, the specification merely indicates that Figs. 11A-B, 12A-B are towards some embodiments not the same embodiment as fig. 10A-D.  To the contrary the specification in [0140] expressly states that the embodiment of Figs. 12A-B is a further processing step of fig. 11A, in contrast no such reference is made regarding Figs. 10A-D.  Therefore, there is no link between the separate embodiments of the structure with an STI penetrating a first substrate and another structure with a DTI penetrating the first substrate to contact a first interconnect layer.

/AMAR MOVVA/Primary Examiner, Art Unit 2898